COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Robert Draheim v. Doria Gutierrez

Appellate case number:    01-14-00267-CV

Trial court case number: 384864

Trial court:              Bexar County Court at Law No. 5

        On July 14, 2015, the Court issued a notice, directing the county clerk to file a special
clerk’s record within 10 days. See TEX. R. APP. P. 34.5(c)(1). The Court received no response.

        Accordingly, we ORDER the county clerk to file with this Court, within 10 days of the
date of this order, a special clerk’s record containing the following documents:

       (1) The original petition filed on or about March 19, 2013;
       (2) The “Response to Motion for Summary Judgment” filed on or about August 12, 2013;
       (3) The “Answer to Motion for Summary Judgment” filed on or about August 22, 2013;
           and
       (4) The “Order Granting Attorney Fees” filed on or about February 7, 2014.

See TEX. R. APP. P. 34.5(c)(1).

       The cost of preparing this record will be assessed as part of the costs of this appeal upon
issuance of this Court’s judgment.


Judge’s signature: /s/ Terry Jennings
                    Acting individually      Acting for the Court

Date: August 11, 2015